Hill, J.
The plaintiff brought suit against the principal and sureties on a ne exeat bond. To the petition the defendants filed a general and special demurrer, which was overruled, but no exceptions were taken to the overruling of the demurrer. The plaintiff proved her case substantially as laid; but the defendants filed a special plea of res adjudieata, and an answer to the merits of the case, in which it was averred, among other things, that the defendants were not liable, because the bond sued on was an appearance bond only, and', the defendant having been present at the trial of the divorce suit when the final verdict and decree were rendered in the case in which the bond was *471given, the defendants were relieved from all further liability on the bond. It appears from the plea of res adjudicata, that, upon an application of the plaintiff to have judgment entered on the ne exeat bond, in the superior court, the trial judge rendered the following judgment: “After hearing the above application, the same is denied. I think a ne exeat bond in an alimony case, which is ordered on the ground that the defendant is about to remove himself beyond the jurisdiction of the court, is an appearance bond, and that if he appears subsequently at the trial of the application for alimony, and is present in court when the judgment is rendered, the ne exeat bond is functus officio.” To this judgment the plaintiff excepted, and brought the case to this court, and the judgment of the lower court was affirmed. See Pounds v. Pounds, 136 Ga. 196 (71 S. E. 137). The present case was heard by tlio trial judge upon an agreed statement of facts, the above being the most material. After the evidence was all in, the court sustained the plea of res adjudicata, and also found for the defendants against the plaintiff upon the merits of the case. Upon a careful review of the entire record, we think the court did not err in the judgment rendered.
February 14, 1913.
Action upon bond. Before Judge Bell. Fulton superior court. October 5, 1911.
W. H. Terrell, for plaintiff. Alonzo Field, for defendants.

Judgment affirmed.


All the Justices concur.